 BUFFALO WEAVING AND BELTING COMPANY71in 1947 andamended in1949,1950, and1952. At thetime of thehearing it had been reopened and the parties were in the processof negotiating new terms. In1950, whileUnited operated asAtlas, theBoard found appropriate a unit of production andmaintenance employeesat the Haywardcan plant and held Huntand Atlas to be a singleemployer within themeaning of Section2 (2) of the Act. In 1951 thepetitioning union lost the Board-conducted election and UnionNo. 768,the historical repre-sentative of these employees,was certified as their collective-bargaining representative.All partiesexcept theIAM stipulatedat the hearingthat theemployeesof theHayward can plant continued tobe covered bythe CP & G contract,as they were prior to the certification.The IAMcontendsthat the CP &G contract has not beenapplied to the employeesofUnitedbecause United is not asignatory to this contract.In view of the Board's finding intheAtlasdecision that Hunt and Atlas constituted a singleemployer, thestipulation of the parties in this case that Huntand United are, for the purposes of this proceeding,one em-ployer,and the lack of evidence of any change in the relation-ship between Hunt and United since the prior Board decision,we find that Hunt and United constitute a single employerwithinthemeaning of Section2 (2) of the Act.We thereforefindthat it is immaterialthat Unitedis not a signatory to theCP & G contract.The signature of Hunt to that contract as theemployer ofthese employees affords a sufficient basis to find,and we do, that the CP & G contracthas covered,in form aswell as practice,the employees of the Hayward can plant since,at least, 1951.The foregoing facts showthatthe production and maintenanceemployeesof the Haywardcan planthave a historyof bargain-ing on amultiemployerbasis. The Employer desires to con-tinue to bargain onamultiemployerbasis. It is well settledthat in these circumstances,severance of a craft unit must becoextensivewith the existingproduction and maintenance unit.3Accordingly,we find that the craft unit atthe Hayward canplant soughtby the Petitioneris inappropriate,and shall dis-miss the petition herein.[The Board dismissed the petition.]3Pioneer Incorporated,86 NLRB 1319;Byrant'sMarina,Inc., et al.,92 NLRB 718.BUFFALO WEAVING AND BELTING COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS,AFL, Petitioner.Case No. 8-RC-1904.May 28, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A.Fleming, hearing officer. The hearing officer's rulings made105 NLRB No 12291555 0 - 54 - 6 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston,Styles,andPeterson].Upon the entire record in thiscase,the Boards finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the plantwide unit,which has been represented for 11 years by the Intervenor,InternationalBrotherhood of Foundry and Metal Employees,Local # 110, Independent,' a unit of all toolroom and mainte-nance department employees at the Employer's Alliance, Ohio,plant, or, in the alternative, any unit or units of these em-ployees which the Board finds appropriate. The Employer andthe Intervenor contend that severance should be deniedbecauseof the bargaining history on a plantwide basis, a community ofinterests among all employees, and integration of plant oper-ations.We reject this contention as none of the grounds ad-vanced in support thereof is sufficient in the instant case topreclude severance of appropriate craft units.'The Employeris engagedin machining and stamping aircraftand automotive parts. The plant occupies 1 building, originallya carbarn, consisting of 3 main bays with free passagewaysbetween them. The Employer at present employs about 252production employees and 58 maintenance employees in itsplant.The Petitioner, in its primary unit request, would include ina single unit all jig, tool, and die makers, machinists, specialmachine builders, precision grinders, and tool grinders, com-prising the toolroom employees, and all electricians, car-penters,millwrights, and maintenance mechanics, mechanic-welders, and their oilers, helpers, and apprentices, as themaintenance department employees.' The Intervenor contendsthat this unit is inappropriate because itconstitutesa hetero-geneous group of employees. As this proposed unit would com-bine unrelated craftsmen among the Employer'smaintenanceemployees in the face of a plantwide bargaining history, wefind such a unit inappropriate.4 We shall, however, considerthe Petitioner's alternative unit request.t The Intervenor's current contract with the Employer, which expires on June 16, 1953, isnot raised as a contract bar.z Kimble Glass Company, 102 NLRB 933.'The Employer does not now employ carpenters, or mechanics'helpers and apprentices;nor is the "rmllwright" classification used, although mechanics are commonlyreferred to asmillwrights in plant parlance.,4See Kimble Glass Company, supra. BUFFALO WEAVING AND BELTING COMPANY73There are 39 toolroom employees, comprising 9 jig, tool,and die makers, 5 machinists, 1 special machine builder, 12precision grinders,and 12 tool grinders,workingina separateareaoccupying 30 percent of 1 of the bays in the plant andseparately supervisedby thetoolroom foreman who also hasoverall supervision of the maintenance department. While theduties of all but the grinders may entail working in the produc-tion areas an average of 1 hour a day, the toolroom employeeshave and exercise the skills of the related machinist and tooland die maker crafts and are engaged exclusively in makingand repairing jigs,tools,and parts used in plant productionoperations.5In the maintenance department, in addition to the3electricians discussed below, there are 13 mechanics, 1mechanic-welder, and 5 oilers.The mechanics and oilers areunder separate immediate supervision. The mechanics and themechanic-welder6have a separate work area and spend about90 percent of their time in the plant performing the usual mill-wright duties of repairing,installing,and moving machinery,aswell as occasional pipefitting duties. The oilers are un-skilled, have no designated work area, and spend most of theirtime oiling and greasing machines under the direction of themechanic's foreman or production foremen.The toolroom and maintenance department employees do noproduction work,' do not interchange with production workers,'and do not, like production workers, receive incentive pay.Under all the circumstances of this case, we find that thetoolroom employees together with the maintenance departmentmechanics,' all of whom perform skilled related operationsunder the same overall supervision,comprise a distinct, homo-geneous group of related craftsmen who may, if they so desire,constitute a separate appropriate unit.'°The electricians work in a separate enclosed area and haveseparate immediate supervision. They divide their time aboutequally between their shop and the production areas perform-ing all the Employer's electrical maintenance work. Althoughone electrician is probationary, all are qualified electricians.We find that the electricians comprise an identifiable, homo-geneous group of craftsmenwho may, if theyso desire, consti-tute a separate appropriate unit.U5The tool grinders, who are less skilled than the other toolroom employees, use the toolsand instruments of mechanics and advance to the pay rate of precision grinders6 The mechanic-welder, in addition to his millwright duties, does all the repair welding forthe plant.7Except for the oilers who occasionally assist in production work8However, under the existing seniority system, when layoffs occur, toolroom and mainte-nanceemployees may displace production workers.9 We shall exclude the oilers from this group as their interests are more closely identifiedwith those of production workers Ingersoll Products Division of Borg-Warner Corporation,100 NLRB 1531.10 Emerson Electric Company, 102 NLRB 303; Ford Motor Company, 96 NLRB 1075; JohnDeere Plow Works, 94 NLRB 1286; Layne & Bowler, Inc , 90 NLRB 1872; and A. C SparkPlug Division, 88 NLRB 1214.iiNorris-Thermador Corporation, 103 NLRB 1625; The Standard Register Co., 100 NLRB981; and A C Avery & Sons Company, 86 NLRB 24. 74DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly,we shall direct elections among employees ofthe Employer at its Alliance,Ohio, plant, in the voting groupsset forth below, excluding from each group office clericalemployees,professional and experimental employees,watch-men, all other employees, and all supervisors as defined in theAct:(1) All jig,tool,and die makers,machinists,special machinebuilders,precision grinders,and tool grinders in the tool-room, and all mechanics,including mechanic-welders but ex-cluding oilers,in the maintenance department.(2) All electricians.Ifa majority of the employees in either group vote for thePetitioner," they will be taken to have indicated their desireto constitute a separate appropriate unit, and the RegionalDirector conducting the elections directed herein is instructedto issue a certification of representatives to the Petitioner forsuch unit or units, which the Board,under such circumstances,finds to be appropriate for purposes of collective bargaining.In the event a majority in either group vote for the Intervenor,they will be taken to have indicated a desire to remain part ofthe existing bargaining unit,and the Regional Director willissue a certification of results of election to such effect.[Text of Direction of Elections omitted from publication.]Member Peterson,dissenting:Because the petitioning IAM has not shown why the collec-tive-bargaining interests of the toolroom craftsmen or theelectricians would be better served by separate unit repre-sentation or have not been fairly and adequately served as partof the overall unit, I would,for reasons stated in my dissentingopinion in W. C. Hamilton and Sons, 104 NLRB 627, dismissthe petition.Itmay be conceded,as my colleagues find, that the toolroomemployees and the electricians are, respectively,"a distinct,homogeneous group of related craftsmen"and "an identifiable,homogeneous group of craftsmen."But their craft status is theonly factor I can find,in the record or the majority opinion,favoring severance.Against this,the record shows that theseemployees have been included for 11 or 12 years in a plantwideunit represented by the intervening Independent;" there is aclose community of interest among all employees;and plantoperations are closely integrated and in physical proximity.Although my colleagues refer to these factors,they conclude,withoutmore,that none"is sufficient in the instant case topreclude severance of appropriate craft units."To my mind,12 As the Employer stated at the hearing that it planned to recall certain temporarily laid-off toolroom and maintenance department employees,including those who,under the seniorityprovisions of the existing contract, chose to take production jobs, such laid-off employees ineither voting group may vote in the elections directed herein13 Toolroom employees have participated in this bargaining Two or three of them havebeen president of the independent's local and they have also served as members of its con-tract negotiation and grievance committees. MOTHER'S CAKE AND COOKIE COMPANY75each of these considerations is important and in combinationthey are sufficient to deny craft severance when that result issupported by nothing more than the craft status of the em-ployees proposed to be split off. Accordingly,Iwould dismissthe petition.MOTHER'S CAKE AND COOKIE COMPANYandCHARLES H.DUTHIE AND LAWRENCE HEALY. Case No. 20-CA-691.May 28, 1953DECISION AND ORDEROn March 31, 1953, Trial Examiner HermanMarx issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in andwas engagingin certain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to theIntermediate Report. 1Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Murdock, Styles, andPeterson] .The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the Respondent's ex-ceptions, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,Mother's Cake and Cookie Company, of Oakland,California,its officers,agents, successors,andassigns,shall:1.Cease and desist from:(a) Discouragingmembership of any of its employees inInternational Association of Machinists,Local Lodge284, AFL,or any other labor organization,by discriminating in anymanner in regard to any term or condition of employment ofany of its employees.IOn May 1, 1953, the Respondent filed a motion alleging that complainant Healy voluntarilyresigned from the Respondent's employ after the close of the hearing and, in substance, re-questing that the findings and order herein be so amended as to reflect the fact of Healy'sresignation. The motion is denied. The fact of such resignation and its effect on the appro-priateness of the remedy prescribed herein can best be resolved in the compliance stage ofthis proceeding.105 NLRB No. 23.